Affirmed and Memorandum Opinion filed December 3, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00997-CR
                             NO. 14-14-00999-CR

                       GARY LEE MOUNT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1449195 & 1449196

                MEMORANDUM                     OPINION


      Appellant appeals his convictions for aggravated sexual assault and
aggravated kidnapping. Appellant’s appointed counsel filed a brief in which she
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738 (1967), presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On November 3, 2015, appellant filed a pro se
response to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2